MR. JUSTICE HASWELL
(dissenting):
I dissent.
In my view, the final argument of defense counsel quoted in the majority opinion suggests to the jury that the defendant has no liability insurance and must pay any judgment rendered against him out of his own pocket.
Under Montana law, it is not permissible to convey to the jury in a negligence action that the defendant is protected by liability insurance (subject to exceptions not pertinent here). Watkins v. Williamson, 132 Mont. 46, 314 P.2d 872; Johanek v. Aberle, D.C.Mont., 27 F.R.D. 272. The reason for this is that the existence of liability insurance has no bearing *65On whether the defendant is negligent or not. Watkins v. Williamson, supra.
As I see it, it is equally impermissible to suggest to the jury in a negligence action that the defendant is not protected by liability insurance for precisely the same reason. (See 4 A.L.R. 2d 773-774 and cited cases in accord.) It simply has nothing to do with any issue in the case.
Ordinarily, injection of the fact that defendant is protected by liability insurance into such a case, directly or indirectly, by evidence, argument, or remarks constitutes reversible error. D’Hooge v. McCann 151 Mont., 353, 443 P.2d 747; Avery v. City of Anaconda, 149 Mont. 495, 428 P.2d 465; Adams v. Misner, 113 Mont. 559, 131 P.2d 472; Doheny v. Coverdale, 104 Mont. 534, 68 P.2d 142; Vonault v. O’Rourke, 97 Mont. 92, 33 P.2d 535. I see no reason to hold to the contrary when the shoe is on the other foot. I would place a suggestion of the absence of liability insurance on the same footing as a suggestion of its presence. The prejudicial nature of the one is as great as the other particularly where, as here, the trial involves deep emotional issues affording the jury other opportunities to get sidetracked from the primary issue of negligence.'
For the foregoing reasons I would reverse the judgment in favor of the defendant and remand the case to the district court for a new trial.